DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
The office action is responsive to the amendment filed on 1/17/2020. As directed by the amendment, claims 1-10 were canceled and claims 11-30 were new. Thus, claims 11-30 are presently pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the features canceled from the claims:
The vibrational member of claims 11, 20, and 27
The piezo element of claims 11, 20, and 27.
The apertures being tapered of claims 12 and 28.
The droplets and liquid of claims 12, 22, and 28.
The vibrational member being an aperture plate of claim 13.
The aperture plate being dome-shaped of claims 14 and 30.
The apertures spanning over the inlet opening/central though hole of the housing/support adaptor of claims 15, 24, and 27.
The piezoelectric transducer of claims 16 and 25.
The o-ring disposed about the inlet opening/central through hole of the housing/support adaptor of claims 19 and 26.
The vibratable member being a porous plate of claim 21.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation “a central through hole” in claim 20 line 6 and claim 27 line 4 lacks antecedent basis in the Applicant’s specification. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the Applicant’s specification para. [0043], as well as claims 19 and 26, the “sealing device” is being interpreted as being an o-ring, gasket, or equivalent. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18, 24, and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 15, the limitation “the apertures of the vibration member span over the inlet opening of the housing” in lines 1-2 is not supported by the Applicant’s original disclosure, and thus is new matter. 
Regarding claim 16, the limitation “a piezoelectric transducer that is electrically coupled to the vibrational member” in line 2 is not supported by the Applicant’s original disclosure, and thus is new matter. 
Regarding claim 24, the limitation “a majority of the vibratable member spans the central through hole” in lines 1-2 is not supported by the Applicant’s original disclosure, and thus is new matter. 
Regarding claim 27, the limitation “a piezo element electrically coupled to the vibrational member” in line 3 is not supported by the Applicant’s original disclosure, and thus is new matter. Furthermore, the limitation “the vibratable member is mounted to a first surface of the adaptor and the apertures of the vibratable member extend over the central through hole” in lines 4-6 is not supported by the Applicant’s original disclosure, and thus is new matter. 
Claims 17-18 and 28-30 are rejected due to their dependence on a rejected base claim. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-13, 15-19, and 27-29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Heinonen (US 6,530,370 B1).
Regarding claim 11, Heinonen discloses an aerosol delivery apparatus (nebulizer apparatus) (abstract) comprising: 
an aerosol generator (housing 50 with mesh plate 66, mesh plate frame 62, and piezoelectric 70 which work together to vibrate and generate aerosol from a liquid) (Figs. 1-2; col. 6, lines 42-54) including: 

and a piezo element (piezoelectric 70) (Figs. 1-2; col. 5, lines 53-67); 
a housing including (adaptor 24) (Figs. 1-2); 
an inlet opening for receiving the aerosol generator (opening 28 of adaptor 24  holds the nebulizing apparatus) (Figs. 1-2; col. 5, lines 10-15); 
a conduit in fluid communication with the inlet opening (the adaptor conduit from the top of the adaptor 24 at opening 28 to the side of the adaptor 24 at the tubular projection 22; breathing gases pass through adaptor and aerosolized medicament is sprayed into the adaptor to be delivered to the breathing gases) (Figs. 1-2; col. 3, lines 14-30; claim 27); 
and a sealing device positioned between the aerosol generator and the conduit when the aerosol generator is received within the housing (o-ring seal 30) (Figs. 1-2; col. 5, lines 10-15).
Regarding claim 12, Heinonen discloses wherein the apertures of the vibrational member are tapered such that the apertures are configured to generate droplets of a predefined size in response to the vibrational member receiving a liquid thereon (holes 82 have a larger diameter at surface 76 and a smaller diameter at surface 84; holes 82 have a diameter to form droplets of a desired size) (Figs. 2-3; col. 6, lines 7-17).
Regarding claim 13, 
Regarding claim 15, Heinonen discloses wherein the apertures of the vibrational member span over the inlet opening of the housing (holes 82 span over the opening 28 of adaptor 24) (Figs. 1-2).
Regarding claim 16, Heinonen discloses wherein the piezo element includes a piezoelectric transducer that is electrically coupled to the vibrational member (terminals 72, 74 electrically couple piezoelectric 70, aluminum or brass mesh plate frame 62, and electrical power source 75) (col. 5, lines 53-67).
Regarding claim 17, Heinonen discloses wherein the piezoelectric transducer is configured to transform electrical current into mechanical oscillation of the vibrational member (piezoelectric 70 is energized by electric power source 75 to vibrate the mesh plate frame 62 and mesh plate 66) (col. 5, lines 53-67; col. 6, lines 45-54).
Regarding claim 18, Heinonen discloses wherein the vibrational member is configured to generate aerosol droplets via the apertures in response to the vibrational member oscillating (piezoelectric 70 vibrates mesh plate 66 to vibrate and generate droplets via the holes 82) (Figs. 1-2; col. 6, lines 42-63).
Regarding claim 19, Heinonen discloses wherein the sealing device is a gasket in the form of an O-ring disposed about the inlet opening of the housing (O-ring seal 30) (Figs. 1-2; col. 5, lines 10-15).
Regarding claim 27, Heinonen discloses an aerosol generator apparatus (nebulizer apparatus) (abstract) comprising: 

a piezo element electrically coupled to the vibratable member (piezoelectric 70; (terminals 72, 74 electrically couple piezoelectric 70, aluminum or brass mesh plate frame 62, and electrical power source 75) (Figs. 1-2; col. 5, lines 53-67); 
an adapter defining a central through hole, wherein the vibratable member is mounted to a first surface of the adapter (opening 28 of adaptor 24 holds the nebulizing apparatus in housing 50; the nebulizing apparatus is mounted to an inner surface of the adaptor 24 by way of the o-ring 30) (Figs. 1-2; col. 5, lines 10-15) and the apertures of the vibratable member extend over the central through hole (holes 82 extend over the opening 28 of adaptor 24) (Figs. 1-2); 
and a seal positioned on the adapter (o-ring seal 30) (Figs. 1-2; col. 5, lines 10-15).
Regarding claim 28, Heinonen discloses wherein the apertures of the vibratable member are tapered such that the apertures are configured to generate droplets of a predefined size in response to the vibratable member receiving a liquid thereon (holes 82 have a larger diameter at surface 76 and a smaller diameter at surface 84; holes 82 have a diameter to form droplets of a desired size when liquid contact the mesh plate 66) (Figs. 2-3; col. 6, lines 7-17, 53-63).
Regarding claim 29, Heinonen discloses wherein the piezo element is configured to transform electrical current into mechanical oscillation of the vibratable member (piezoelectric 70 is energized by electric power source 75 to vibrate the mesh plate frame 62 and mesh plate 
Claims 14, 20-26, and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Heinonen or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Heinonen in view of Irvi et al. (US 6,540,154 B1).
Regarding claim 14, Heinonen discloses the invention as previously claimed, as well as wherein the aperture plate is dome-shaped (vibrations cause the mesh plate to alternate between flat and bowed) (Heinonen; Figs. 8b-8c; col. 10, lines 29-43).
Alternatively, if Heinonen is not interpreted as disclosing wherein the aperture plate is dome-shaped, Irvi teaches an aerosol generator (Irvi; abstract) wherein the aperture plate is dome-shaped (aperture plate 20 is dome-shaped) (Irvi; Fig. 4; col. 1 lines 65-67; col. 5 lines 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the Heinonen aperture plate to be dome-shaped, as taught by Irvi, for the purpose of allowing more of the apertures to eject liquid droplets (Irvi; col. 1 lines 65-67).
Regarding claim 20, Heinonen discloses an aerosol generator system (nebulizer apparatus) (abstract), comprising:  -4-U.S. Application No. 16/437,540 Attorney Docket No. 00069-0028-01000 
an aerosol generator (housing 50 with mesh plate 66, mesh plate frame 62, and piezoelectric 70 which work together to vibrate and generate aerosol from a liquid) (Figs. 1-2; col. 6, lines 42-54) including: 

and a piezo element (piezoelectric 70) (Figs. 1-2; col. 5, lines 53-67); 
a support adapter defining a central through hole, the aerosol generator being mounted in the central through hole of the support adapter (opening 28 of adaptor 24  holds the nebulizing apparatus) (Figs. 1-2; col. 5, lines 10-15); 
and a sealing device positioned on the support adapter between the support adapter and the aerosol generator (o-ring seal 30) (Figs. 1-2; col. 5, lines 10-15).
Alternatively, if Heinonen is not interpreted as disclosing wherein the vibratable member is dome-shaped, Irvi teaches an aerosol generator (Irvi; abstract) wherein the vibratable member is dome-shaped (aperture plate 20 is dome-shaped) (Irvi; Fig. 4; col. 1 lines 65-67; col. 5 lines 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the Heinonen vibratable member to be dome-shaped, as taught by Irvi, for the purpose of allowing more of the apertures to eject liquid droplets (Irvi; col. 1 lines 65-67).
Regarding claim 21, Heinonen discloses wherein the vibratable member is a porous plate (mesh plate 66 has holes 82) (Figs. 2-3; col. 6, lines 7-17).
Regarding claim 22, Heinonen discloses wherein the vibratable member is configured to generate a low-velocity aerosol in response to the plurality of apertures drawing a liquid 
Regarding claim 23, Heinonen discloses wherein the plurality of apertures is configured to generate droplets of a predefined size in response to drawing the liquid therethrough when the vibratable member is vibrated (vibrations cause liquid to pass through holes 82 to form droplets; holes 82 have a diameter to form droplets of a desired size ) (Figs. 2-3; col. 6, lines 7-17, 53-63).
Regarding claim 24, Heinonen discloses wherein a majority of the vibratable member spans the central through hole of the support adapter (the entire mesh plate frame 62 and mesh plate 66 are inserted into the opening 28, thus the entire mesh plate frame 62 and mesh plate 66 span over the opening 28) (Figs. 1-2).
Regarding claim 25, Heinonen discloses wherein the piezo element includes a piezoelectric transducer that is coupled to the vibrational member (terminals 72, 74 electrically couple piezoelectric 70, aluminum or brass mesh plate frame 62, and electrical power source 75; alternatively, the piezoelectric 70 is mechanically coupled to mesh plate frame 62 and mesh plate 66 as the piezoelectric vibrates both plate and frame) (col. 5, lines 53-67).
Regarding claim 26, 
Regarding claim 30, the modified Heinonen device teaches wherein the vibratable member is a dome-shaped plate (in Heinonen, the vibrations cause the mesh plate to alternate between flat and bowed; alternatively, the Irvi aperture plate 20 is dome-shaped) (Heinonen, Figs. 8b-8c, col. 10 lines 29-43; Irvi, Fig. 4; col. 1 lines 65-67, col. 5 lines 7-8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2002/0002975 A1 by Power is considered to be relevant as it discloses an apparatus for delivering a medicament to a respiratory system using an adaptor and a piezoelectric aerosolizer.
US 2003/0140921 by Smith et al. is considered to be relevant as it discloses an aerosol generating apparatus for use with a breathing circuit.
US 5,586,550 by Irvi et al. is considered to be relevant as it discloses an apparatus for delivering droplets using a dome shaped aperture plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785